

Table of Contents [wwe_8k.htm]
 
Exhibit 10.4
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
January 1, 2011
 
     The parties to this Amended and Restated Employment Agreement (this
“Agreement”) are World Wrestling Entertainment, Inc., a Delaware corporation
(the “Company”), and Vincent K. McMahon (the “Executive”). The Company and the
Executive currently are parties to an Employment Agreement dated October 14,
1999, as amended (the “Existing Employment Agreement”) and Booking Contract
dated February 15, 2000, as amended (the “Booking Contract”). The parties wish
to amend and restate the Existing Employment Agreement to provide for the
continued employment of the Executive as Chairman and Chief Executive Officer of
the Company as of the date first above written (the “Effective Date”) and to
address certain subjects in connection with Executive’s role as a creative
director, writer and performer that are currently covered by the Booking
Contract, subject to the terms provided herein.
 
     Accordingly, the parties, intending to be legally bound, agree as follows:
 
1. Position and Duties.
 
     1.1. Titles; Reporting; Duties. During the Employment Term (as defined in
Section 2), the Company shall employ the Executive and the Executive shall serve
the Company as its Chairman and Chief Executive Officer subject to the terms of
this Agreement. As Chairman and Chief Executive Officer of the Company, the
Executive shall report to and otherwise shall be subject to the direction and
control of the Company’s Board of Directors (the “Board”) and shall have such
duties, responsibilities and authorities consistent with such positions as may
be assigned to him by the Board from time to time. The Executive shall use his
best efforts to promote the Company’s interests and he shall perform his duties
and responsibilities faithfully, diligently and to the best of his ability,
consistent with sound business practices. The Executive may be required to
provide services to, or otherwise serve as an officer or director of, any direct
or indirect subsidiary of the Company. The Executive shall comply with the
Company’s policies applicable to executive officers of the Company.
 
     1.2 Creative Director, Writer, and Performer Duties. In addition to his
duties and responsibilities as Chairman and Chief Executive Officer of the
Company, the Executive shall serve as the Company’s creative director, and as a
writer and performer at various times for and in the Company’s events and
productions.
 
     1.3. Outside Activities. The Executive shall devote substantially all of
his full working time to the business and affairs of the Company.
Notwithstanding the preceding sentence, the Executive may engage in such other
business and charitable activities that, in the good faith judgment of the
Board, do not violate Section 8, create a conflict of interest or the appearance
of a conflict of interest with the Company or materially interfere with the
performance of his obligations to the Company under this Agreement.
 
2. Term of Employment. The term of the Executive’s employment by the Company
under this Agreement shall be for a period of three (3) years commencing on the
Effective Date (the “Employment Term”). The Employment Term shall be subject to
earlier termination under Section 5 or Section 6 or extension as described in
the next sentence. The Employment Term shall be extended automatically for an
additional year as of the third anniversary of the Effective Date and as of each
subsequent annual anniversary of the Effective Date (each such anniversary is
referred to herein as an “Anniversary Date”), unless at least one hundred eighty
(180) days prior to any such Anniversary Date either party shall have given
notice to the other party that the Employment Term shall not be so extended.
 

--------------------------------------------------------------------------------

 

3. Compensation.
 
     3.1. Base Salary. During the Employment Term, the Executive shall be
entitled to receive a base salary (“Base Salary”) at the annual rate of at least
One Million One Hundred Thousand Dollars ($1,100,000.00) for services rendered
to the Company or any of its direct or indirect subsidiaries, payable in
accordance with the Company’s regular payroll practices (but no less frequently
than monthly). The Executive’s Base Salary will be reviewed annually by the
Compensation Committee of the Board and may be adjusted in the Compensation
Committee’s discretion.
 
     3.2. Bonus Compensation. During the Employment Term, the Executive also
shall be entitled to receive incentive compensation (“Bonus”) in such amounts
and at such times as the Compensation Committee of the Board may determine in
its discretion to award to him under and in accordance with the Company’s 2007
Omnibus Incentive Plan (including any amendments thereto) and any successor
incentive compensation or bonus plan or plans for senior executives of the
Company as may be established by the Company from time to time (collectively,
the “Executive Bonus Plan”). The Executive’s annual target bonus opportunity (a
“Bonus Opportunity”) shall be one hundred percent (100%) of the Executive’s Base
Salary. Such Bonus amounts shall be based upon the degree of achievement of
corporate and individual performance criteria as may be set from time to time by
the Compensation Committee of the Board for the Company’s senior executives.
 
     3.3. Recovery of Compensation in Certain Circumstances. Notwithstanding any
other provision of this Agreement, if the Board determines that the Company is
required to restate its financial statements due to material noncompliance with
any financial reporting requirement under the law, whether such noncompliance is
the result of misconduct or other circumstances, the Executive shall be required
to reimburse the Company for any Bonus or other incentive compensation received
by the Executive to the extent required by and otherwise in accordance with
applicable law and any Company policies.
 
4. Expenses and Other Benefits.
 
     4.1. Reimbursement of Expenses. During the Employment Term, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board for its senior
executive officers) in performing services under this Agreement, provided that
the Executive properly accounts for such expenses in accordance with the
Company’s policies.
 
     4.2. Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in and to receive benefits as a senior executive under
all of the Company’s employee benefit plans, programs and arrangements available
to senior executives, subject to the eligibility criteria and other terms and
conditions thereof, as such plans, programs and arrangements may be duly
amended, terminated, approved or adopted by the Board from time to time. The
Executive shall be entitled to four (4) weeks of paid vacation during each
calendar year during the Employment Term, or such greater period as the
Compensation Committee of the Board may determine from time to time.
 
     4.3 Use of Company Aircraft. When the Company’s aircraft is not in use for
business purposes, the aircraft may be used for the personal travel of the
Executive and members of his immediate family and their invited guests. For any
personal use of the aircraft in accordance with this Section 4.3, the management
company for the aircraft shall bill the Executive directly at rates applicable
to the Company’s business use of such aircraft and which cover all incremental
cost(s) that otherwise would result to the Company from the Executive’s personal
use. Duplicate copies of such bills shall be provided to the Company.
 
5. Termination of Employment.
 
     5.1. Death. The Executive’s employment under this Agreement shall terminate
upon his death.
 

--------------------------------------------------------------------------------

 

     5.2. Termination by the Company. The Company may terminate the Executive’s
employment under this Agreement at any time with or without Cause (as defined
below). For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment under this Agreement by reason of any of
the following which is materially and demonstrably injurious to the interest,
property, operations, business or reputation of the Company or its affiliates:
(a) the Executive’s theft or embezzlement, or attempted theft or embezzlement,
of money or property of the Company or its affiliates; (b) the Executive’s
intentional perpetration or attempted perpetration of fraud, or participation in
a fraud or attempted fraud, on the Company or its affiliates; (c) the
Executive’s willful and intentional material misconduct in performance of his
duties or gross negligence of his duties (other than due to the Executive’s
Disability), including an intentional failure to follow any applicable Company
policies or directives; (d) the Executive’s conviction of or plea of guilty or
nolo contendere to a misdemeanor involving moral turpitude or any felony; or (e)
the Executive’s willful and intentional material breach of this Agreement,
including the restrictive covenants set forth in Section 8. For purposes of this
Section 5.2, no act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. If, in the reasonable, good
faith judgment of the Board, the act or omission that would otherwise constitute
“Cause” hereunder is reasonably susceptible to cure, the Executive shall have
thirty (30) days from his receipt of written notice from the Company describing
such act or omission to effect the cure of such circumstances to the good faith
satisfaction of the Board. If, in the reasonable, good faith judgment of the
Board, the act or omission that would otherwise constitute “Cause” hereunder is
not reasonably susceptible to cure, or such circumstances have not been
satisfactorily cured within such thirty (30)-day cure period, such act or
omission will thereupon constitute “Cause” hereunder.
 
     5.3. Termination by the Executive. The Executive may terminate his
employment under this Agreement with or without Good Reason (as defined below).
If such termination is with Good Reason, the Executive shall give the Company
written notice, which shall identify with reasonable specificity the grounds for
the Executive’s resignation and provide the Company with thirty (30) days from
the day such notice is given to cure the alleged grounds for resignation
contained in the notice. A termination shall not be for Good Reason if such
notice is given by the Executive to the Company more than ninety (90) days after
the occurrence of the event that the Executive alleges is Good Reason for his
termination hereunder. For purposes of this Agreement, “Good Reason” shall mean
any of the following to which the Executive shall not specifically consent in
writing after being fully informed thereof by a notice which fully sets forth
the Executive’s rights hereunder in respect of such actions by the Company: (a)
the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s positions with the Company (including reporting
requirements), authority, duties or responsibilities as contemplated by Section
1.1 of this Agreement, or any action by the Company which results in a material
diminution in such positions, authority, duties or responsibilities; (b) any
failure by the Company to comply with any of the material provisions of this
Agreement, including the provisions of Section 10.1; (c) any material reduction
in the Executive’s base compensation, other than a reduction that applies
uniformly to all senior executive officers; or (d) any relocation of the
Company’s executive offices to a location which is more than fifty (50) miles
from Stamford, Connecticut.
 
     5.4. Date of Termination. “Date of Termination” shall mean the earlier of
the date of expiration of the Employment Term or the date on which the
Executive’s employment with the Company actually terminates.
 
     5.5 Effect of Termination. The termination of the Executive’s employment or
termination of this Agreement for any reason shall not affect any of the
Company’s intellectual property ownership or use rights, or other rights
hereunder, that pursuant to their terms or by their nature survive such
termination.
 
6. Disability. The Executive shall be determined to be “Disabled” (and the
provisions of this Section 6 shall be applicable) if (a) as of the end of any
twelve (12) consecutive month period during which, by reason of physical or
mental injury or disease, the Executive has been unable to perform substantially
the Executive’s usual and customary duties under this Agreement, and (b) a
reputable physician selected by the Company determines in writing that the
Executive will, by reason of physical or mental injury or disease, be
permanently unable to perform substantially the Executive’s usual and customary
duties under this Agreement; provided, however, that an injury that prevents the
Executive from performing in professional wrestling performances of the Company
and its affiliates shall not constitute a disability for purposes of this
Agreement so long as Executive remains able to perform his services in
accordance with Section 1.1 of this Agreement. Upon a determination that the
Executive is Disabled, the Company may terminate the Executive’s employment
without breaching this Agreement by providing notice to the Executive of such
determination. For the period from the date the Executive is determined to be
Disabled through the earlier of the Date of Termination or the date of the
Executive’s death (the “Disability Period”), the Company shall continue to
provide the Executive all compensation and benefits provided for in Sections 3
and 4; provided, however, that the Company’s obligation to pay the Executive’s
Base Salary shall be reduced by the amounts paid to the Executive under any
long-term disability insurance plan sponsored or otherwise maintained by the
Company during the Disability Period. The determination of whether the Executive
is Disabled is intended to be made in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder.
 

--------------------------------------------------------------------------------

 

7. Compensation of the Executive upon Termination.
 
     7.1. Death. If the Executive’s employment under this Agreement is
terminated by reason of his death, the Company shall pay the Executive’s Accrued
Obligations (as defined below), in a single lump sum cash payment within thirty
(30) days after the Date of Termination, and the Company thereafter shall have
no further obligation to the Executive under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company. Payment of the benefits described under this Section
7.1 shall be made to the person or persons designated by the Executive for that
purpose in a notice filed with the Company, or, if no such person shall have
been so designated, to his estate. For purposes of this Agreement, “Accrued
Obligations” shall mean (a) the Executive’s accrued but unpaid Base Salary
through the Date of Termination, (b) any Bonus which under the Executive Bonus
Plan was fully earned and unpaid on the Date of Termination, and (c) any accrued
but unpaid cash entitlements (including accrued but unused vacation) and
reimbursement of business expenses per Section 4.1. Any amounts payable under
this Section 7.1 shall be exclusive of and in addition to any payments which the
Executive’s widow, beneficiaries or estate may be entitled to receive pursuant
to any employee benefit plan or program maintained by the Company.
 
     7.2. Disability. If the Executive’s employment is terminated by reason of
being Disabled pursuant to Section 6, the Company shall pay to the Executive,
within thirty (30) days after the Date of Termination, the amount of any Accrued
Obligations, and the Company thereafter shall have no further obligation to the
Executive under this Agreement, other than for payment of any amounts accrued
and vested under any employee benefit plans or programs of the Company.
 
     7.3. Termination by the Company for Cause or the Executive other than for
Good Reason following a Change of Control. If the Executive’s employment is
terminated by the Company for Cause, or if the Executive terminates his
employment other than for Good Reason following a Change in Control as
contemplated by Section 7.4, the Company shall pay to the Executive, within
thirty (30) days after the Date of Termination, the amount of any Accrued
Obligations and the Company thereafter shall have no further obligation to the
Executive under this Agreement, other than for payment of any amounts accrued
and vested under any employee benefit plans or programs of the Company.
 
     7.4. Termination by the Company without Cause or by Executive for Good
Reason following a Change in Control.
 
     (a) Severance Benefits on a Termination by the Company without Cause.
Subject to the provisions of Section 7.4(d), if the Company terminates the
Executive’s employment without Cause, then the Executive shall be entitled to
the following benefits (the “Severance Benefits”):
 
          (i) a cash amount equal to the Executive’s Accrued Obligations,
payable in a single lump sum cash payment within thirty (30) days after the Date
of Termination;
 
          (ii) a cash amount equal to two (2) times the Executive’s Base Salary
in effect as of the Date of Termination, payable in a single lump sum cash
payment within thirty (30) days after the Date of Termination;
 

--------------------------------------------------------------------------------

 

          (iii) a cash amount equal to two (2) times the Executive’s target
Bonus Opportunity as described in Section 3.2, payable in a single lump sum cash
payment at the same time as bonuses are paid to other executive officers for the
year in which the Date of Termination occurs; provided, however, that no amount
will be payable as part of the Severance Benefits under this clause (iii) if the
Company fails to achieve the applicable Company financial performance goals for
the year in which the Date of Termination occurs at or above the threshold level
established by the Board’s Compensation Committee or otherwise as provided under
the Company’s Executive Bonus Plan; and
 
          (iv) for a period of twenty-four (24) months following the Date of
Termination, the Executive and his applicable dependents shall be provided with
coverage under or substantially similar to the health, accident, life and
disability insurance benefits that the Executive was receiving under Company
plans immediately prior to the Date of Termination, subject to the payment by
the Executive of any employee portion of the applicable monthly premiums for
such coverage then in effect; provided, that with respect to taxable coverage
provided to the Executive or his dependents, the entire applicable premium cost
shall be charged to the Executive for such coverage and the Company shall
reimburse the Executive for the cost of the premium in excess of the applicable
employee-paid portion; provided, further, such reimbursement shall be available
only to the extent that (A) such premium expense is actually incurred for any
particular calendar year and reasonably substantiated; (B) such reimbursement
shall be made no later than the end of the calendar year following the year in
which such expense is incurred by the Executive or his applicable dependents;
(C) no reimbursement provided for any expense incurred in one taxable year shall
affect the amount available in another taxable year; and (D) the right to this
reimbursement is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, the benefits provided under this clause (iv) in
the event of a termination under this Section 7.4 shall be discontinued to the
extent, but only to the extent, that the Executive receives substantially
similar benefits from a subsequent employer.
 
     (b) Severance Benefits on a Termination by Executive with Good Reason
Following a Change in Control. Subject to the provisions of Section 7.4(d), if
the Executive terminates his employment for Good Reason within two (2) years
following the occurrence of any Change in Control (as defined in Section
7.4(c)), then the Executive shall be entitled to the Severance Benefits as
described in Section 7.4(a).
 
     (c) Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any of the following; provided,
however, that “Change in Control” shall have the definition of “Change in
Control” contained in Section 409A of the Code in any instance in which amounts
are paid under this Agreement as a result of a Change in Control and such
amounts are treated as deferred compensation under Section 409A:
 
          (i) the acquisition in one or more transactions, other than from the
Company, by any individual, entity or “group” (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the
combined voting power of all outstanding Company securities; provided, however,
that the following shall not constitute a Change in Control: any acquisition by
(1) the Company or any of its subsidiaries, any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (2) any corporation with respect to which, following such
acquisition, more than 70% of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Company voting securities immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the Company voting securities; or
 
          (ii) consummation of a reorganization, merger or consolidation,
unless, following such reorganization, merger or consolidation, all or
substantially all of the individuals and entities who were the beneficial owners
of the Company voting securities immediately prior to such reorganization,
merger or consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 70% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such reorganization,
merger or consolidation in substantially the same proportion as their ownership
of the Company voting securities immediately prior to such reorganization,
merger or consolidation, as the case may be; or
 

--------------------------------------------------------------------------------

 

          (iii) the liquidation or dissolution of the Company; or
 
          (iv) the sale, transfer or other disposition of all or substantially
all of the assets of the Company to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, affiliates
of the Company; or
 
          (v) during any period of not more than two years, individuals who
constitute the Board as of the beginning of the period and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i) or (ii) of this
7.4(c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at such time or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board.
 
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to have occurred solely as a result of any transaction as provided in subsection
(i) or (ii) above following which Vincent K. McMahon and his family (as defined
in Section 267(c)(4) of the Code) retain beneficial ownership of voting
securities of, as applicable, the Company, its successor or the ultimate parent
corporation or other entity of the chain of corporations or other entities which
includes the Company or its successor, representing voting power that is equal
to or greater than that of any other individual, entity or group.
 
     (d) Conditions to Receipt of Severance Benefits under Section 7.4(a).
 
          (i) Release. As a condition to receiving any Severance Benefits to
which the Executive may otherwise be entitled under Section 7.4(a) or (b), the
Executive shall execute a release (the “Release”), in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
articles of incorporation or by-laws or any directors and officers liability
insurance policies maintained by the Company. If the Executive fails or
otherwise refuses to execute a Release within forty-five (45) days after the
Company’s request to do so (which request shall not be made until all amounts
hereunder have been properly calculated under the terms hereof), the Executive
shall not be entitled to any Severance Benefits, or any other benefits provided
under this Agreement and the Company shall have no further obligations with
respect to the payment of those benefits except as may be required by law.
 
          (ii) Limitation on Benefits. If, following a termination of employment
that gives the Executive a right to the payment of Severance Benefits under
Section 7.4(a) or (b), the Executive violates in any material respect any of the
covenants in Section 8 or as otherwise set forth in the Release, the Executive
shall have no further right or claim to any payments or other benefits to which
the Executive may otherwise be entitled under Section 7.4(a) or (b) from and
after the date on which the Executive engages in such activities and the Company
shall have no further obligations with respect to such payments or benefits;
provided, however, that the covenants in Section 8 shall continue in full force
and effect.
 
     7.5. Severance Benefits Not Includable for Employee Benefits Purposes.
Except to the extent the terms of any applicable benefit plan, policy or program
provide otherwise, any benefit programs of the Company that takes into account
the Executive’s income shall exclude any and all severance payments and benefits
provided under this Agreement.
 
     7.6. Exclusive Benefits. The Severance Benefits payable under Section
7.4(a) and Section 7.4(b), if either provision becomes applicable under the
terms of this Agreement, shall be mutually exclusive and shall be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Company. In addition, the
Company and the Executive agree that, in the event of a termination of the
Executive’s employment under any provision of Section 5, the Executive shall be
entitled solely to the payments and other benefits provided under the applicable
provisions of this Section 7 with respect to such termination, and the Company,
upon satisfaction of such payments and other benefits, thereafter shall have no
further obligation to the Executive under this Agreement or with respect to the
Executive’s employment with the Company or any direct or indirect subsidiaries
of the Company, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company.
 

--------------------------------------------------------------------------------

 

     7.7 Parachute Payment Limitation.
 
     (a) Notwithstanding anything in this Agreement to the contrary, if any
severance pay or benefits payable under this Agreement (without the application
of this Section 7.7), either alone or together with other payments, awards,
benefits or distributions (or any acceleration of any payment, award, benefit or
distribution) pursuant to any agreement, plan or arrangement with the Company or
any of its affiliates (the “Total Payments”), would constitute a “parachute
payment” (as defined in Section 280G of the Code), then the following shall
occur:
 
          (i) Company’s independent auditors (the “Auditor”) shall compute the
net present value to Executive of all the Total Payments after reduction for the
excise taxes imposed by Section 4999 of the Code and for any normal income taxes
that would be imposed on Executive if such Total Payments constituted
Executive’s sole taxable income; and
 
          (ii) The Auditor shall next compute the maximum net present value of
the Total Payments that can be provided without any such Total Payments being
characterized as “Excess Parachute Payments” (as defined in Section 280G of the
Code) and reduce the result by the amount of any normal income taxes that would
be imposed on Executive if such reduced Total Payments constituted Executive’s
sole taxable income.
 
     (b) If the result derived in clause (i) above is greater than the result
derived in clause (ii) above, then the Company shall pay Executive the full
amount of the Total Payments without reduction. If the result derived from
clause (i) above is not greater than the result derived in clause (ii) above,
then the Company shall pay Executive the maximum Total Payments possible without
any such Total Payments being characterized as Excess Parachute Payments. The
determination of how such Total Payments will be reduced shall be made by
Executive in good faith after consultation with the Company and otherwise in
accordance with applicable law.
 
     (c) If, as a result of any uncertainty in the application of Section 4999
at the time of the initial determination by the Auditor under Section 7.7(a),
the Auditor subsequently determines that (i) the Total Payments should have been
reduced or reduced by a larger amount (an “Overpayment”), any such Overpayment,
to the extent actually paid or provided to the Executive, shall be repaid by the
Executive to the Company in full within thirty (30) days after the Executive
receives notice of the Auditor’s determination; provided, however, that the
amount of the Overpayment to be repaid by the Executive to the Company will be
reduced to the extent that the Auditor determines that any portion of the
Overpayment to be repaid will not be offset by a corresponding reduction in the
amount of the Executive’s Excess Parachute Payments by reason of such repayment,
or (ii) the Total Payments should not have been reduced or should have been
reduced by a smaller amount (an “Underpayment”), any such Underpayment shall be
deemed vested and payable by the Company to the Executive within thirty (30)
days after the Company receives notice of the Auditor’s determination, or such
later date that such payment becomes vested and due under its terms.
 
     7.8 No Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Section 7 by seeking other
employment or otherwise, and the amounts of compensation or benefits payable or
otherwise due to the Executive under this Section 7 or other provisions of this
Agreement, except as provided in Section 7.4(a)(iv) above, shall not be reduced
by compensation or benefits received by the Executive from any other employment
he shall choose to undertake following termination of his employment under this
Agreement; provided, however, that the Executive’s entitlement to Severance
Benefits under Section 7.4(a) shall be subject to his compliance with the
covenants set forth in Section 8.
 

--------------------------------------------------------------------------------

 

8. Restrictive Covenants.
 
     8.1. Confidential Information. The Executive acknowledges that by reason of
his relationship with and service to the Company, the Executive has had and
shall have access to confidential information relating to operations and
technology and know-how which have been developed by the Company and its
affiliates and may be developed in the future by the Company and its affiliates,
including information and knowledge pertaining to wrestling productions and
performances, public relations and marketing, products and their design and
manufacture, methods of operation, sales and profit data, customer and supplier
lists and relationships between the Company and its affiliates and its
customers, suppliers and others who have business dealings with it, other
information not readily available to the public, and plans for future
developments relating thereto. In recognition of the foregoing, during the
Employment Term and at all times thereafter, the Executive shall maintain the
confidentiality of all such information and other matters of the Company and its
affiliates known to the Executive which are not otherwise in the public domain
and shall not disclose any such information to any person outside the
organization of the Company, wherever located, except as required by law or in
the good faith performance of his duties for the Company, or otherwise with the
Board’s prior written authorization and consent. Further, the Executive agrees
not to, directly or indirectly, duplicate, sell, use, lease, commercialize or
otherwise divulge to any person or entity any of the Company’s confidential
information or use any such information for his own benefit or profit or allow
any person, entity or third party, other than the Company and authorized agents
and employees, to use or otherwise gain access to any such information.
 
     8.2. Records. All papers, books and records of every kind and description
relating to the business and affairs of the Company, or any of its affiliates,
whether or not prepared by the Executive, other than personal notes prepared by
or at the direction of the Executive, shall be the sole and exclusive property
of the Company, and the Executive shall surrender them to the Company at any
time upon request by the Secretary of the Company.
 
     8.3. Non Competition. During the Employment Term and for a period of twelve
(12) months after the Date of Termination, the Executive hereby agrees with the
Company as to the following covenants:
 
     (a) he shall not, directly or indirectly, engage in, or be employed by, or
act as a consultant to, or be a director, officer, owner or partner of or
acquire an interest in a business competing with the professional wrestling or
other core businesses conducted by the Company or any of its subsidiaries or
affiliates, nor without the prior written consent of the Board directly or
indirectly have any interest in, own, manage, operate, control, be connected
with as a stockholder, joint venturer, officer, employee, partner or consultant,
or otherwise engage, invest or participate in any business that is competitive
with the professional wrestling or other core businesses conducted by the
Company or by any subsidiary or affiliate of the Company; provided, however,
that nothing contained in this Section 8.3 shall prevent the Executive from
investing or trading in stocks, bonds, commodities, securities, real estate or
other forms of investment for the Executive’s own account and benefit (directly
or indirectly), so long as the Executive’s ownership interest therein does not
exceed three percent (3%) of any publicly-owned entity or five percent (5%) of
any privately-owned entity or fund, and provided the Executive has no active
role in the management of such entity or fund and such investment activities do
not significantly interfere with the Executive’s services to be rendered
hereunder and are consistent with the conflict of interest policies maintained
by the Company from time to time;
 
     (b) he shall not actively solicit any employee, agent or independent
contractor of the Company or any of its subsidiaries or affiliates to leave the
employment or service thereof; and
 
     (c) he shall not induce or attempt to induce any customer, supplier,
licensee or other individual, corporation or other business organization having
a business relationship with the Company or its subsidiaries or affiliates to
cease doing business with the Company or its subsidiaries or in any way
interfere with the relationship between any such customer, supplier, licensee or
other person and the Company or its subsidiaries or affiliates.
 

--------------------------------------------------------------------------------

 

     8.4. Works.
 
     (a) All Works (as defined below) and the Executive’s contributions thereto
during his employment by the Company shall belong solely and exclusively to the
Company in perpetuity notwithstanding any termination of this Agreement. All
Works shall be considered “works made for hire” owned by the Company as a work
prepared by an employee within the scope of his employment under the United
States Copyright Act of 1976, as amended (17 U.S.C. § 101 et seq.). To the
extent that such Works are deemed works other than “works made for hire,” the
Executive hereby assigns to Company all right, title and interest in and to all
rights in such Works and all renewals and extensions of the copyrights or other
rights that may be secured under the laws now or hereafter in force and effect
in the United States of America or any other country or countries. The Company
may file applications to register copyright as author thereof. The Executive
shall take whatever steps and do whatever acts the Company requests, including,
but not limited to, placement of the Company’s proper copyright notice on such
Works to secure or aid in securing copyright protection and shall assist the
Company or its nominees in filing applications to register claims of copyright
in such works. The Executive shall not reproduce, distribute, display publicly,
or perform publicly, alone or in combination with any data processing or network
system, any Works of the Company without the written permission from the
Company.
 
     (b) “Works” means all materials, information, writings, and performances
created by, or contributed to by, the Executive in the course of or as a result
of the Executive’s employment by the Company which is fixed in any tangible
medium of expression now or hereafter invented, including, but not limited to,
notes, drawings, memoranda, correspondence, documents, records, notebooks, flow
charts, computer programs, source and object codes, or portions thereof, and
including, but not limited to, the Executive’s writing, appearances,
performances, and creative director work product, the Events, and the Footage
(as defined below) (including without limitation all storylines, incidents,
dialogue, characters, actions, routines, ideas, gags, costumes or parts of
costumes, accessories, crowns, Inventions, championship, title or other belts
(if applicable), and any other tangible or intangible materials written,
composed, submitted, added, improvised, or created by or for the Executive in
connection with his appearance at the Events and/or in the Footage).
 
     (c) The Executive hereby grants to the Company the exclusive right during
the Employment Term to video tape, film, photograph, or otherwise record, or to
authorize others to do so, by any media now known or hereinafter discovered, the
Executive's writing, appearance, performance, commentary, and any other work
product for or related to the Events or for or related to any and all of the
services performed by the Executive pursuant to the terms herein. (These
recordings by tape, film, photograph, disc, or otherwise are collectively
referred to herein as the “Footage”).
 
     (d) Notwithstanding the termination of this Agreement for any reason, and
notwithstanding any other provision of this Agreement, the Company shall have
the right to produce, reproduce, reissue, manipulate, reconfigure, license,
manufacture, record, perform, exhibit, broadcast, transmit, publish, copy,
compile, print, reprint, vend, sell, distribute use or otherwise disseminate the
Footage in perpetuity by any form of media, now or hereafter devised (including
without limitation, free, cable, pay cable, closed circuit and pay per view
television, the internet, video on demand, and subscription video on demand),
CD, DVD, videodisc, videocassette, optical, electrical and/or digital
compilations, theatrical motion picture and/or non-theatrical motion picture.
 
     8.5. Inventions. All Inventions (as defined below) made or conceived by the
Executive, either solely or jointly with others, during the Executive’s
employment by the Company and within one (1) year after termination of such
employment, whether or not such Inventions are made or conceived during the
hours of the Executive’s employment or with the use of the Company’s facilities,
materials, or personnel, shall be the property of the Company or its nominees.
“Invention” means discoveries, concepts, and ideas, whether patentable or not,
including apparatus, processes, methods, techniques, and formulae, as well as
improvements thereof or know-how related thereto, relating to any present or
prospective activities of the Company or its subsidiaries. The Executive shall,
without royalty or any other additional consideration: (a) inform the Company
promptly and fully of such Inventions by written reports, setting forth in
detail a description, the operation and the results achieved; (b) assign to the
Company all the Executive’s right, title, and interest in and to such
Inventions, any applications for United States and foreign Letters Patent, any
continuations, divisions, continuations-in-part, reissues, extensions or
additions thereof filed for upon such Inventions and any United States and
foreign Letters Patent; (c) assist the Company or its nominees, at the expense
of the Company, to obtain, maintain and enforce such United States and foreign
Letters Patent for such Inventions as the Company may elect; and (d) execute,
acknowledge, and deliver to the Company at its expense such written documents
and instruments, and do such other acts, such as giving testimony in support of
the Executive’s inventorship and invention, as may be necessary in the opinion
of the Company to obtain, maintain or enforce the United States and foreign
Letters Patent upon such Inventions and to vest the entire right and title
thereto in the Company and to confirm the complete ownership by the Company of
such Inventions.
 

--------------------------------------------------------------------------------

 

     8.6. Injunctive Relief.
 
     (a) The Executive agrees and warrants that the covenants contained herein
are reasonable, that valid consideration has been and shall be received therefor
and that the agreements set forth herein are the result of arm’s-length
negotiations between the parties hereto. The Executive acknowledges that a
breach of any of the covenants contained in this Section 8 may result in
material, irreparable injury to the Company for which there is no adequate
remedy at law, that it shall not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat of breach,
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Executive from engaging in
activities prohibited by this Section 8 or such other relief as may be required
to specifically enforce any of the covenants in this Section 8.
 
     (b) The parties further agree that because of the special, unique, and
extraordinary nature of the obligations of the Company and the Executive
respecting all rights and licenses concerning bookings, promoting, Footage,
Events, Intellectual Property, which are the subject matter of Section 9 of this
Agreement, the Executive’s breach of any provision of Section 9 shall cause the
Company irreparable injury which cannot be adequately measured by monetary
relief; as a consequence the Company shall be entitled to injunctive and other
equitable relief against the Executive to prevent the Executive’s breach or
default under Section 9 and such injunction or equitable relief shall be without
prejudice to any other rights, remedies or damages which the Company is legally
entitled to obtain.
 
     8.7. Adjustment of Covenants. If any covenant or restriction contained in
this Section 8 is found to be void or unenforceable and would have been valid
had some part of it been deleted or had its scope of application been modified,
such covenant or restriction shall be deemed to have been applied with such
modification as would be necessary and consistent with the intent of the parties
to have made it valid, enforceable and effective.
 
9. Role as Creative Director and Performer.
 
     9.1 Grant of Rights Relating to Performances. The Executive hereby grants
exclusively to the Company, and the Company hereby accepts, the following
worldwide rights:
 
(i) During the Employment Term, the worldwide rights to the Executive’s
services, appearances, and/or performances in the entertainment industry.
Without limiting the generality of the foregoing, such worldwide rights shall
include, without limitation, the right to engage the Executive’s services,
appearances, and/or performances in: (A) on an exclusive basis, professional
wrestling matches and other events, engagements, appearances, filmings,
photography shoots, autograph signings and other business and charitable events
relating to professional wrestling or sports entertainment, whether or not
staged before a live audience, in a television broadcast studio, on location or
otherwise (collectively, the “Events”); and (B) on a non-exclusive but first
priority basis, all other events, engagements, appearances, filmings,
photography shoots, autograph signings and other business and charitable events
that are not related to professional wrestling or sports entertainment in
connection with movies, films, commercials, product endorsements, videos,
television programs, radio, magazines, books, theatre, Internet or any other
media in the entertainment industry (collectively, “Other Appearances”), it
being agreed that the Executive may, on his own behalf, engage in Other
Appearances so long as they do not interfere with the Executive’s obligations
hereunder and are otherwise consistent with Section 1.3 hereof.
 

--------------------------------------------------------------------------------

 

(ii) During the Employment Term and thereafter as provided for in this
Agreement, the right to sell or otherwise distribute tickets of admission to the
general public for viewing of any or all of the Events that include the
performance or appearance of the Executive, as well as the right to exhibit,
broadcast and transmit the Footage, as defined in Section 8.4, via closed
circuit transmission, pay-per-view transmission, subscription transmission
(e.g., subscription video on demand), video on demand transmission, video
exhibition, or any other medium now known or hereinafter discovered.
 
(iii) During the Employment Term and thereafter as provided for in this
Agreement, the right to solicit, negotiate, and enter into agreements for and on
behalf of the Executive for the exploitation of the Executive’s Intellectual
Property, as defined herein below, through any means whatsoever including
internet websites, merchandising, commercial tie-ups, publishing, personal
appearances, performances in non-wrestling events, and endorsements.
 
     9.2 Intellectual Property.
 
     (a) The Executive owns (i) the Executive’s legal name “Vincent K. McMahon,”
and variants thereof (including “Mr. McMahon”), and (ii) the Executive’s
likeness (collectively, “the Executive Intellectual Property”). The Executive
hereby grants to the Company the exclusive right to use the Executive
Intellectual Property during the Employment Term in connection with the business
of professional wrestling and any other business in which the Company is now or
during the Employment Term will be engaged, including, but not limited to, the
exclusive rights to license, reproduce, manipulate, promote, expose, exploit and
otherwise use the Executive Intellectual Property. The Executive hereby grants
to the Company the non-exclusive right to use the Executive Intellectual
Property after the Employment Term, as provided elsewhere herein. The Executive
further acknowledges and agrees that the Company shall own in perpetuity all
Works (including without limitation the Footage), as defined in Section 8.4 of
the Agreement, and that the Company shall have perpetual rights in such Works,
irrespective of the inclusion in such Works of the Executive Intellectual
Property.
 
     (b) Except for the Executive Intellectual Property, any intellectual
property rights, including but not limited to trademarks, service marks,
copyrighted works, and/or distinctive and identifying indicia, including ring
name, nickname, likeness, personality, character, caricatures, signature, props,
gestures, routines, themes, incidents, dialogue, actions, gags, costumes or
parts of costumes, accessories, crowns, inventions, championship, title or other
belts (if applicable), and any other items of tangible or intangible property
written, composed, submitted, added, improvised, created and/or used by or
associated with the Executive's performance in the business of professional
wrestling, sports entertainment or other business in which the Company is now or
hereafter engaged during the Employment Term or prior to the Employment Term
(collectively the “Company Intellectual Property”) shall belong to the Company,
in perpetuity, with the Company retaining all such ownership rights exclusively
throughout the world notwithstanding any termination of this Agreement. The
Executive Intellectual Property and the Company Intellectual Property are
hereinafter collectively referred to as “Intellectual Property.” In addition,
the Executive agrees to assign and relinquish to the Company any and all claims
of ownership and/or good will that otherwise would have been acquired by the
Executive previously or in the future to and from the use of the Intellectual
Property by the Company as contemplated hereby.
 
     (c) The Executive agrees to cooperate fully and in good faith with the
Company for the purpose of securing and preserving the Company’s rights in and
to the Intellectual Property. In connection herewith, the Executive acknowledges
and hereby grants to the Company the exclusive worldwide right during the
Employment Term of this Agreement (with respect to the Executive Intellectual
Property) and in perpetuity (with respect to the Company Intellectual Property)
to apply for and obtain trademarks, service marks, copyrights and other
registrations throughout the world in the Company's name and/or on behalf of the
Company’s designee and to enforce any and all of the Company’s rights therein.
At the Company’s expense and request, the Company and the Executive shall take
such steps, as the Company deems necessary, for any registration or any
litigation or other proceeding, to protect and enforce any and all of the
Company’s rights in the Executive Intellectual Property and/or the Company
Intellectual Property and/or Works. Further, the Executive authorizes the
Company to execute any documents on his behalf that are required by the U.S.
Patent and Trademark Office in order to protect the aforementioned Intellectual
Property.
 

--------------------------------------------------------------------------------

 

     9.3 Merchandising.
 
     (a) The Executive hereby agrees that the Company shall have the right in
perpetuity (exclusive during the Employment Term and non-exclusive thereafter)
throughout the world to use and exploit the Executive Intellectual Property in
connection with the manufacture, production, reproduction, reissuance,
manipulation, reconfiguration, distribution, sale, and other commercial
exploitation in any manner, now known or hereinafter discovered, of any and all
copyrighted works, goods and merchandise, incorporating the Executive
Intellectual Property. The Company shall own in perpetuity all copyrights in
such copyrighted works and the Company shall be entitled to obtain copyright
registrations in the Company’s name or on behalf of its designee. The Executive
shall provide all reasonable assistance to the Company in so obtaining such
copyright registrations, and the Executive authorizes the Company to execute any
documents on the Executive’s behalf as attorney-in-fact that are required by the
United States Copyright Office. For the avoidance of doubt, nothing contained in
any subsection of this Section 9.3 shall limit in any fashion the Company’s
perpetual and worldwide right, title and interest in and to the Works including
the Footage.
 
     (b) Book Rights. The Executive agrees and grants the Company the right in
perpetuity (exclusive during the Employment Term and non-exclusive thereafter)
throughout the world to use, simulate and portray Executive Intellectual
Property (including the Executive’s name and likeness), and the Executive’s
voice, personality, personal identification and personal experiences, characters
whether owned by him or the Company, incidents, situations and/or events which
heretofore occurred or hereafter may occur as it relates in any manner to the
Executive’s life and the Executive’s wrestling career, in connection with the
licensing, sublicensing, manufacture, distribution, publication, and
exploitation of the Executive’s autobiography or authorized biography
(collectively “Book Rights”).
 
     (c) Publishing Rights. The Executive agrees and grants the Company the
right in perpetuity (exclusive during the Employment Term and non-exclusive
thereafter) throughout the world to use, simulate and portray the Executive
Intellectual Property (including the Executive’s name and likeness), the
Executive’s voice, personality, personal identification and personal
experiences, characters whether owned by him or the Company, incidents,
situations and/or events which heretofore occurred or hereafter may occur as it
relates in any manner to the Executive’s life and the Executive’s wrestling
career, in connection with the production and distribution of theatrical or
other films, or other forms of audio/visual media now known or hereinafter
discovered, as the Company shall determine in its sole discretion (collectively
“Publishing Rights”).
 
     (d) Auction Sale Rights. The Executive agrees and grants the Company the
right in perpetuity (exclusive during the Employment Term and non-excusive
thereafter) throughout the world to sell via the Internet, television or through
any other distribution method now known or hereafter created, by an auction
method, any item containing the Executive Intellectual Property which shall
include but not be limited to items containing the Executive’s signature
(“Auction Sale”).
 
     9.4 Payments. During the Employment Term, the Executive has no right to any
compensation or other payment with respect to any of the Executive’s services
under this Section 9 or otherwise with respect to any Intellectual Property or
the Works, other than the compensation payable to the Executive under Section 3
of this Agreement. Subsequent to the Employment Term, the Company shall pay to
the Executive royalties for products created after the Date of Termination
pursuant to the rights granted pursuant to Sections 9.3(a), (b), (c) and (d)
above calculated in a manner consistent with royalties it pays to its other top
stars generally.
 
10. Miscellaneous.
 
     10.1. Assignment; Successors; Binding Agreement. Except as expressly
provided in this Section 10.1, this Agreement may not be assigned by either
party without the prior written consent of the other party. This Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, legatees, devisees, personal representatives, successors and
assigns. In addition, the Company shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or a significant portion of
its business or assets, by agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform this
Agreement if no such succession had taken place. Regardless whether such
agreement is executed, this Agreement shall be binding upon any successor of the
Company in accordance with the operation of law and such successor shall be
deemed the “Company” for purposes of this Agreement
 

--------------------------------------------------------------------------------

 

     10.2. Modification and Waiver. Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by the Executive and such officer(s) as may be specifically
authorized by the Board to effect it. No waiver by any party of any breach by
any other party of, or of compliance with, any term or condition of this
Agreement to be performed by any other party, at any time, shall constitute a
waiver of similar or dissimilar terms or conditions at that time or at any prior
or subsequent time.
 
     10.3. Entire Agreement. This Agreement embodies the entire understanding of
the parties hereof, and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof, including the
Existing Employment Agreement and the Booking Contract; provided, however,
nothing contained herein shall affect the force and effect of any provisions
thereof that granted to the Company intellectual property ownership or use
rights, or other rights, that pursuant to their terms or by their nature survive
such agreement’s or agreements’ termination. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter of
this Agreement, has been made by either party which is not set forth expressly
in this Agreement.
 
     10.4. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Connecticut other than the conflict of laws provision thereof. Jurisdiction over
disputes with regard to this Agreement shall be exclusively in the federal or
state courts of the State of Connecticut.
 
     10.5. Withholding of Taxes. The Company shall withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
shall be required to be withheld.
 
     10.6. Notice. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid or sent via a
nationally-recognized overnight courier or by facsimile transmission, addressed
as follows:
 
     (a) to the Company, to:
 
          1241 East Main Street
          P.O. Box 3857
          Stamford, CT 06902
 
     (b) to the Executive, to:
 
          The address contained in the Company’s records for the Executive
 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
 
     10.7. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 

--------------------------------------------------------------------------------

 

     10.8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
     10.9. Headings. The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and shall not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement shall be construed as if no headings had been
used in the Agreement.
 
     10.10. Construction. As used in this Agreement, unless the context
otherwise requires: (a) the terms defined herein shall have the meanings set
forth herein for all purposes; (b) references to “Section” are to a section
hereof; (c) “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import; (d) “writing,” “written” and comparable terms refer to
printing, typing, lithography and other means of reproducing words in a visible
form; (e) “hereof,” “herein,” “hereunder” and comparable terms refer to the
entirety of this Agreement and not to any particular section or other
subdivision hereof or attachment hereto; (f) references to any gender include
references to all genders; and (g) references to any agreement or other
instrument or statute or regulation are referred to as amended or supplemented
from time to time (and, in the case of a statute or regulation, to any successor
provision).
 
     10.11 Indemnification. The Executive shall be entitled to the same
indemnification rights as other executive officers of the Company pursuant to
the Company’s Articles of Incorporation and By-laws, as in effect from time to
time, and shall be covered under any directors and officers’ insurance coverage
maintained by the Company with respect to its executive officers. Without
limiting any other provision of this Agreement, this Section 10.11 shall survive
the termination or expiration of this Agreement for any reason whatsoever.
 
     10.12 Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Code, where applicable, and
this Agreement will be interpreted in a manner consistent with that intention.
Notwithstanding any other provisions of this Agreement to the contrary, and
solely to the extent necessary for compliance with Section 409A of the Code and
not otherwise eligible for exclusion from the requirements of Section 409A, if
as of the date of Executive’s “separation from service” (within the meaning of
Section 409A of the Code and the applicable regulations) from the Company, (a)
Executive is deemed to be a “Specified Employee” and (b) the Company or any
member of a controlled group including the Company is publicly traded on an
established securities market or otherwise, no payment or other distribution
required to be made to Executive hereunder (including any payment of cash, any
transfer of property and any provision of taxable benefits) solely as a result
of Executive’s separation from service shall be made earlier than the first day
of the seventh month following the date on which the Executive separates from
service with the Company.
 
     10.13 Cost of Enforcement. In the event of litigation with respect to the
Executive’s rights under this Agreement, if the Executive or his beneficiary
substantially prevails in such litigation, then all of the Executive’s or
beneficiary’s reasonable attorneys’ fees and costs and expenses associated with
the proceedings shall be paid by the Company.
 

--------------------------------------------------------------------------------

 

     10.14 Waiver of Punitive or Exemplary Damages. In no circumstances,
whatsoever, shall either party to this Agreement be liable to the other party
for any punitive or exemplary damages; and all such damages, whether arising out
of the breach of this Agreement or otherwise, are expressly waived.
 
*  *  *  *  *
 
     IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the date first above written.
 

  WORLD WRESTLING ENTERTAINMENT, INC.     Date:           11/5/10   By:  /s/
Donna N. Goldsmith     Donna N. Goldsmith     Chief Operating Officer     -and-
    Date:          11/10/10   By:  /s/ Lowell P. Weicker, Jr.     Lowell P.
Weicker, Jr.     Chair, Compensation Committee                 EXECUTIVE    
Date:          11/12/10   /s/ Vincent K. McMahon   Vincent K. McMahon


--------------------------------------------------------------------------------